INVESTMENT MANAGEMENT AGREEMENT This INVESTMENT MANAGEMENT AGREEMENT, dated as of , 201_ (this “Agreement”), is made and entered into by and between Versus Capital Real Assets Fund LLC, a Delaware limited liability company (the “Fund”), and Versus Capital Advisors LLC, a Delaware limited liability company (the “Adviser”). WHEREAS, the Fund is registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end investment company and the Fund’s shares of its limited liability company (the “Shares”) are being registered under the Securities Act of 1933, as amended (the “1933 Act”), for sale to prospective shareholders (“Shareholders”); WHEREAS, the Fund has filed a registration statement with the SEC on Form N-2 (as amended and supplemented from time to time, the “Prospectus”); WHEREAS, the Fund, as is more fully described in the Prospectus, intends to register as an investment company with the U.S. Securities and Exchange Commission (the “SEC”) under the Investment Company Act; WHEREAS, the Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”); WHEREAS, the Fund is operated pursuant to the terms of a limited liability company agreement dated as of , 2016 (as amended and supplemented from time to time, the “LLC Agreement”); WHEREAS, pursuant to the LLC Agreement, the board of directors of the Fund (the “Board”) has full power and authority to manage the Fund; WHEREAS, the Board desires to delegate to the Adviser full discretion and authority over the assets and liabilities of the Fund; WHEREAS, the Board wishes to delegate other powers to the Adviser in respect of operations of the Fund, in accordance with the provisions of this Agreement; and WHEREAS, the Adviser wishes to assume such authority, subject to and in accordance with the provisions hereinafter set forth. NOW, THEREFORE, in consideration for the mutual promises herein contained, the parties agree as follows: Section 1.
